Citation Nr: 0407924	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-12 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling, to 
include consideration of entitlement to a total disability 
rating for compensation based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that assigned a 50 percent evaluation 
for post-traumatic stress disorder (PTSD).  The veteran was 
notified of the rating decision in April 2002.  He filed a 
notice of disagreement in May 2002.  The RO issued a 
statement of the case in July 2002 and received the veteran's 
substantive appeal in August 2002.  

In March and May 2003, the veteran and his representative 
submitted additional evidence directly to the Board 
accompanied by a waiver of initial RO review.  See, 38 C.F.R. 
§ 20.1304 (2003).  

In this case, the RO assigned a 50 percent evaluation for the 
veteran's service-connected PTSD.  However, as the veteran is 
presumed to seek the maximum rating for a disability, the 
claim for increase remains viable on appeal.  See; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Moreover, the Board finds that the record contains medical 
evidence that the claimant is unable to secure or follow a 
substantially gainful occupation solely due to his service-
connected PTSD.  The Board finds that such evidence 
associated with the claims file reasonably raises an informal 
claim for a TDIU.  See, Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).  Once a veteran:  (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to total 
disability based upon individual unemployability (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (2001).  The Board has 
jurisdiction to address the question of entitlement to a TDIU 
even though such matter has yet to be considered by the RO.  
See VAOPGCPREC. 6-96 (August 16, 1996) ([t]he question of 
TDIU entitlement may be considered a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
upon the disability which is subject of the increased rating 
claim.)  Moreover, in light of the Board's favorable 
treatment of the issue, the Board finds that the veteran is 
not prejudiced by the Board's consideration of the issue in 
the first instance.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by sleep disturbance, 
nightmares, flashbacks, intrusive thoughts, hypervigilence, 
passive suicidal ideation, anxiety, irritability, survivor 
guilt, depression, difficulty concentrating, and social 
isolation.  

2.  The veteran is unable to maintain a substantially gainful 
occupation due to his service-connected post-traumatic stress 
disorder.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for the assignment of a 70 percent evaluation, but 
no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.21, 4.130, Diagnostic Code 9411 (2003).

2.  The requirements for a TDIU rating have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim and that 
the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the April 2002 rating decision and the July 2002 Statement 
of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claim and the bases for the denial of the claim.  
Moreover, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claims, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of August 
2001) and have been afforded opportunities to submit such 
information and evidence.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  

In the present case, the veteran submitted his claim in July 
2001.  In an August 2001 letter, pursuant to the VCAA, the RO 
advised of the types of evidence that he needed to send to VA 
in order to substantiate his claim, as well as the types of 
evidence VA would assist in obtaining.  In addition, the 
veteran was informed of his responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate his claim, including complete authorizations to 
obtain VA and private medical evidence.  In response to the 
letter, the veteran submitted private treatment records and 
identified current VA treatment.  By way of the April 2002 
rating decision, the RO advised the veteran of the evidence 
it had received in connection with his claim.  

For the above reasons, the Board finds that the RO's notice 
in August 2001 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  In response to the RO's August 2001 letter, 
the veteran identified current VA medical treatment for his 
PTSD.  Records of VA treatment were subsequently obtained.  
The veteran was afforded a VA examination in December 2001.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran served on active duty from June 1969 to February 
1972, including service in the Republic of Vietnam.  His 
primary military occupational specialty was a Weapons 
Controller.  By a May 1973 rating decision service connection 
was granted for anxiety reaction.  A noncompensable 
evaluation (zero percent) was assigned.  

In July 2001, the veteran claimed entitlement to an increased 
rating for his service-connected anxiety reaction.  

Associated with his claims file are VA outpatient treatment 
records from May 2001 to October 2001.  They reflect that he 
initially reported for treatment in May 2001.  At that time, 
he was reportedly depressed over the recent death of his 
fellow Vietnam veteran friend and law partner and the break-
up of his second marriage.  He was drinking 2-3 quarts of 
whiskey a week.  He reported recent thoughts of Vietnam and 
described symptoms of hypervigilence, startle response and 
mistrust.  He had never heard of PTSD before and thought he 
was the only one with these type of problems.  The assessment 
was alcohol dependence and possible PTSD.  

In a June 2001 psychiatry appointment, the veteran reported 
flashbacks, nightmares and difficulty sleeping.  He was 
alert, oriented, logical, and relevant with no suicidal or 
homicidal ideals and no perceptive disorders.  He was 
diagnosed with chronic depression and chronic combat 
posttraumatic stress disorder.  

A September 2001 treatment note indicated that the veteran 
was sleeping better because of his medications.  There was no 
evidence of any perceptual disorders.  The veteran was alert, 
logical and coherent.  There was no suicidal or homicidal 
ideation.  

In October 2001, the veteran talked extensively about his 
Vietnam experiences.  He also discussed the situation when 
his wife left him after having an affair with a friend.  He 
was alert, oriented, logical and coherent.  He was continued 
on Seroquel and told to abstain from alcohol.  

Later in October 2001, the veteran reported that he continued 
to sleep poorly.  He had nightmares.  He admitted that he 
tried to cut down the Seroquel.  He talked about his current 
domestic situation.  

In a statement received in October 2001, the veteran reported 
that in January 2001, his law partner of many years, died.  
He closed his law firm in March 2001 and was working on a few 
remaining cases.  He reported that he did not have the 
ability to continue to competently represent his clients.  

In December 2001, the veteran was afforded a VA contract 
examination.  The veteran reported that upon his return from 
Vietnam he began to binge drink.  Nevertheless, he was 
motivated to enter law school and worked as a welder to get 
by.  He passed the bar and became assistant district 
attorney.  Later, in 1985, he went into private practice.  
Since leaving service he reported sleeping only 2-3 hours per 
night.  After receiving medication from Dr. Sepulveda he was 
able to sleep 6 hours per night.  He had recurrent 
nightmares.  The veteran expressed survivor guilt and shame 
regarding his current anxiety and depression.  

No formal mental status was done.  The examiner remarked that 
the veteran was clearly of superior intelligence.  The Axis I 
diagnosis was PTSD, with recurrent nightmares, insomnia, 
night sweats, anxiety and depression, feelings of 
embarrassment and shame over having survived the war in 
Vietnam and alcohol dependence.  His GAF score was 45 
presently and in the past year.  

In July 2002, the RO received a letter from VA physician 
Isaias Sepulveda.  The physician indicated that the veteran 
continued treatment for his PTSD through the VA.  He 
indicated that he strongly believed that the veteran had 
signs and symptoms consistent with a 100 percent evaluation.  
The veteran was no longer practicing law.  He continued to 
have chronic nightmares, startle response, depression, 
isolation and lack of concentration.  His global assessment 
of functioning score (GAF) was 38.  

A January 2003 treatment note indicated that the veteran 
currently lived alone and was not practicing law.  His 
current PTSD symptoms included intrusive memories, 
nightmares, flashbacks, avoidance, loss of interest in 
pleasurable activities, detachment from others, difficulty 
concentrating, sleep disturbance and hypervigilence.  He also 
reported depressed mood, passive suicide ideation without 
intent or plan and concern about possible short-term memory 
impairment.  He denied any additional mental health issues.  

A February 2003 letter from Dr. Sepulveda indicated that the 
veteran had eliminated his law practice due to his severe 
PTSD symptoms.  He had nightmares, flashbacks, depression, 
anger, startle response and isolation.  He took medication 
for his symptoms and was motivated to continue treatment.  He 
had improved some of his symptoms but not the lack of 
concentration.  The physician opined that the veteran should 
be awarded a 100 percent disability evaluation and noted that 
he was unemployable at the current time.  

Finally, in April 2003, the veteran was afforded a VA 
psychological assessment.  Therein, he reported that he 
served in a combat support capacity in Vietnam.  He reported 
several highly stressful events.  The veteran reported that 
his closest friendship was with his law partner of 17 years 
who was also a Vietnam veteran.  They would frequently talk 
about their time in Vietnam.  The friend died in January 
2001.  He reported that since his partner died, he allowed 
his law practice to dwindle.  He no longer felt competent to 
represent clients.  Currently, the veteran reported increased 
difficulties with memory and concentration.  He felt hopeless 
about the future and was not frightened about the thought of 
his own death.  The veteran denied any suicidal or homicidal 
ideation.  

The veteran reported experiencing frequent intrusive thoughts 
regarding Vietnam.  He had nightmares and reportedly, once 
broke a rib as a result of thrashing about in bed.  He 
reported that various sounds and smells triggered thoughts of 
Vietnam.  The veteran reported that he attempted to avoid 
stimuli associated with the trauma of Vietnam.  He avoided 
activities, places, and people.  He only infrequently spoke 
of his military experiences, and only then to other Vietnam 
veterans.  He reported nightly sleep difficulties and 
frequent problems with irritability and anger.  Following 
psychological testing, the examiners indicated that the 
veteran met the criteria for an Axis I diagnosis of PTSD.  
They noted that he appeared to have suffered a significant 
change in functioning and significant trauma-related symptoms 
since his military service in Vietnam.  Additionally, they 
opined that the veteran's symptoms were greatly exacerbated 
following his law partner's death.  He currently was 
experiencing significant distress related to his PTSD 
symptoms, as well as severe interference with interpersonal 
functioning and occupational functioning.  He was assessed 
with chronic PTSD, moderate major depressive disorder and 
alcohol dependence in remission.  A GAF score of 35 was 
assigned.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's PTSD has been rated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that Code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Based upon the clinical evidence of record, and affording the 
veteran the benefit of the doubt, the Board finds that the 
evidence supports the assignment of a 70 percent evaluation 
for the veteran's service-connected PTSD but no higher.  In 
this regard, the Board notes that the veteran displays some, 
but not all, of the symptomatology associated with the 
criteria necessary for a 70 percent evaluation.  The evidence 
shows that the PTSD results in occupational and social 
impairment with deficiencies in work, family, relationships, 
judgment, thinking or mood.  The record reflects that the 
veteran has episodes of suicidal ideation, near continuous 
depression affecting his ability to function independently, 
anger and irritability, difficulty in adapting to stressful 
circumstances at work and inability to establish and maintain 
effective relationships.  

Moreover, the recent GAF scores assigned are consistent with 
the assignment of a 70 percent evaluation.  In this regard, 
the veteran was assigned GAF scores in the ranging from 45 at 
the December 2001 VA examination to 35 assigned in April 
2003.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."   There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Pursuant to the DSM-IV, GAFs between 31 and 40 are indicative 
of major impairment in several areas, such as work, family 
relations, judgment, thinking or mood.  GAFs between 41 and 
50 are indicative of serious symptoms or any serious 
impairment in social or occupational functioning.  The GAF 
scores assigned are not consistent with a disability 
evaluation greater than 70 percent.  

The Board notes that all of the criteria for a 70 percent 
evaluation are not present.  In this regard, the record does 
not show evidence of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant, spatial disorientation or neglect of personal 
appearance and hygiene.  However, pertinent regulations do 
not require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2003).  Therefore, when, as here, there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. 38 C.F.R. § 4.7 (2003).  Accordingly, the Board finds 
that the veteran's PTSD symptomatology more nearly 
approximates the criteria necessary for the assignment of a 
70 percent evaluation.  

The Board finds that the veteran's PTSD symptomatology does 
not, however, approximate the criteria necessary for a 100 
percent evaluation.  The evidence does not reflect that the 
veteran's PTSD results in total occupational and social 
impairment.  Moreover, there is not objective medical 
evidence that PTSD results in symptoms of grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  As such, the 
criteria for a 100 percent evaluation have not been met.  

In making this determination, the Board acknowledges the 
opinion of the VA examiner who indicated that the veteran 
should be awarded a 100 percent disability evaluation.  
However, it is up to the rating specialist to determine the 
assignment of the appropriate disability evaluation.  Here, 
the objective medical evidence does not show evidence 
consistent with a 100 percent evaluation.  As such, the 
examiner's opinion that the veteran should be awarded a 100 
percent evaluation, in the absence of competent supporting 
evidence is of little probative weight.  (It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2) 

Moreover, at no point does the record present evidence 
sufficient to invoke the procedures for assignment of any 
higher evaluation on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned 70 percent rating assigned herein).  There also 
is no objective evidence that the disability warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

IV.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neurolpsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Consideration is given to such factors as the extent 
of the service-connected disability, and employment and 
educational background, and it must be shown that the 
service-connected disability produces unemployability without 
regard to intercurrent disability or advancing age.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19.  

The veteran is service-connected for PTSD.  In light of the 
Board's action above, a 70 percent rating is in effect.  
Consequently, the veteran now meets the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
total unemployability rating on a schedular basis and the 
determinative issue becomes whether he is unemployable due to 
his service-connected disability.  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  38 
C.F.R. § 4.19.

For a veteran to prevail on claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places his case in a different category than other veterans 
with equal ratings of disability.  Id.  Furthermore, the fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, supra. 

In summing up the evidence set forth above, the record 
reflects that the veteran voluntarily wound down his law 
practice following the death of his law partner.  He remained 
unemployed since 2001.  The VA examiner in December 2001 did 
not comment upon whether the veteran was capable of 
performing employment.  His attending physician in the July 
2002 letter indicated that the veteran's PTSD symptomatology 
precluded the veteran from practicing law.  In a later 
statement in February 2003, the physician indicated that the 
veteran was "unemployable at the present time".  The VA 
examiner in April 2003 indicated that the veteran's PTSD 
symptomatology caused severe interference with occupational 
functioning.  

The Board finds that the evidence is in relative equipoise as 
to whether the veteran is unable to practice law or whether 
he is unable to engage in substantial employment.  As such, 
the Board must apply the benefit-of-the-doubt doctrine and 
resolve that the veteran's service- connected disability 
prevents him from engaging in substantial gainful employment.  
Accordingly, the claim for a TDIU rating is granted.  38 
U.S.C.A. § 5107(b).



ORDER

A 70 percent evaluation, but no greater, for the veteran's 
service-connected PTSD is granted, subject to the applicable 
laws and regulations governing the payment of monetary 
benefits.

A TDIU rating is granted.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



